Mr. Chief Justice Shepard
delivered the opinion of the Court:
The demurrer was correctly overruled. The bill describes the premises with precision, and alleges a contract relating thereto that is certain in its terms and founded upon a valuable consideration. The purchase of the premises by the defendant for the occupation of the complainant; her admission into full and exclusive possession in accordance with the terms of the alleged contract; her performance of the entire obligation on her part, constitute sufficient part performance of the parol contract to take it out of the operation of the statute of frauds, that is to say, to prevent the statute from being converted into an instrument of fraud.
Peaceable possession alone, entered into under a parol contract to convey land, is generally regarded as sufficient ground for equitable relief, notwithstanding the statute of frauds, be*542cause, ordinarily, it works a material change in one’s plans for the future.
Repudiation of the contract thereafter, followed by eviction as a trespasser or mere occupant at will, would produce conditions of loss and damage the computation of which by a pecuniary standard would be largely matter of conjecture. It is this element of uncertainty which justifies resort to the jurisdiction of equity for adequate and complete relief through its power to decree specific performance. In addition to this induction into possession with its ordinary consequences, the obligation of the complainant, which she fully performed, required the rendition of peculiar and delicate services, without intermission, for a period of nearly three years. Caring for an aged, and practically helpless, mother required constant acts of help and attention, sometimes of a disagreeable character, performed too with the affectionate consideration reasonably to be expected of a child, that money is ordinarily powerless to purchase. The law furnishes no certain standard for the compensation of such services by the award of pecuniary damages.
. The facts alleged in the bill make a case clearly within the rule governing in this jurisdiction. Whitney v. Hay, 15 App. D. C. 164, 181 U. S. 77, 45 L. ed. 758, 21 Sup. Ct. Rep. 537. The citation of other authority is unnecessary.
The allegations of the bill having been held sufficient, it remains to consider whether they have been sustained by the evidence.
The following facts have been established beyond a question: That plaintiff, with her husband and child, occupied a rented house a few blocks distant from the home of defendant Cherry. That this house was suitable as a residence, and was rented for $8 per month. That Mrs. Cherry was about seventy years of age, and was subject to attacks of vertigo. Whether she suffered from paralysis is doubtful, but she was infirm, subject to fainting attacks, frequently confined to her bed, and in need of frequent close attention. That she had fallen during one of her attacks and dislocated or seriously injured her hip, and was compelled thereafter to use a crutch. That this condition, be*543ginning before July, 1897, grew worse until her death in April, 1900. That John Cherry was employed as a night watchman in one of the parks, and was compelled to be absent from his house generally from late in the afternoon until a late hour at night; and necessarily had to have some rest during a part of the day. That the only other occupant of his house was a granddaughter, —the daughter of complainant, — who was then about twelve years old, and a daily attendant at one of the public schools. That the only other daughter of defendant was a married woman with several children, whose husband was in a bad state of health. That complainant, for several years between the death of her first husband and her marriage with her present one, had lived with her parents assisting in the household work and doing other things. That prior to July, 1897, a kindhearted neighbor, Mrs. Nolan, had been a frequent visitor of Mrs. Cherry, nursing and caring for her during her sudden attacks. That Mrs. Nolan removed in the summer of 1897, and was unable to continue her friendly services. That complainant and her husband were poor people, living upon the returns of their labor. That the husband was a street-car conductor and had to walk to the car barns daily to take out the earliest, or one of the earliest trains; and the removal to the new and more expensive place of residence took him further away therefrom. That complainant expended a little money and some labor in repairing and improving the premises. Without regard to the alleged contract, it clearly appears that John Cherry’s chief motive, at least, for purchasing the house was to have complainant near her mother.
Complainant and her husband testified positively to the contract as alleged, and that they removed to and took possession of the new house in accordance with it. They also testified that complainant was constant and kind in nursing her mother and doing most of her housework from the time of entering into possession until the latter’s death.
John Cherry positively denied entering into any agreement with complainant beyond that of leasing her the house at a re*544dnced rate. He also denied the performance of any services for his wife beyond some occasional visits and attencions.
Complainant introduced several witnesses who testified to declarations and admissions of her father tending to prove the existence of the agreement as alleged. Two of these — Mrs. Mary Connelly and Resella Reeves — testified to statements made by defendant Cherry, to the effect that he had purchased the house for complainant so that she could care for and nurse her mother while he was away from home; that the latter was to care for her mother and to pay $11 per month as rent, — which was the amount of monthly dues to the building association,— and that the house was to be hers at his death.
These witnesses were neighbors and acquaintances of all the parties, and had no interest whatever in the subject-matter. Several other disinterested and unimpeached witnesses testified to declarations made by defendant Cherry in regard to the transaction. These did not testify to a full statement of the particular contract as did the two before mentioned, and the declarations which some of them recited might well be referred to a general intention to devise the property to his daughter without any actual contract so to do. At the same time they contradict the evidence of defendant, and tend also to establish the existence of some agreement, or contract obligation to make such a disposition.
Evidence of declarations made by a party is often unreliable and unsatisfactory, and is to be scrutinized with care; but, in the very nature of cases of this kind, the contract or agreement sought to be established is generally to be inferred from the situation, circumstances, and relations of the parties, supported by evidence of verbal statements. Brown v. Button, 129 U. S. 238, 242, 32 L. ed. 664, 667, 9 Sup. Ct. Rep. 273; Whitney v. Hay, 15 App. D. C. 164, 186.
We agree with the learned trial justice that the testimony given of the specific agreement is strongly corroborated by the relations and conditions of the parties, by the circumstances surrounding the transaction between them, and by the evidence of the defendant’s declarations. Moreover, the defendant’s *545answer admits the execution of a will which would have carried out the agreement to the letter if unrevoked before his death; and, notwithstanding his averment that it was not made in compliance with an agreement to that effect, no other satisfactory explanation of its execution, at the time alleged, is given.
It is contended on behalf of the appellant that the induction into the possession of the premises is referable to a contract of lease equally with that alleged in the bill. In this we cannot concur. Had the complainant been in possession of the premises under a lease at the time of making the agreement, her possession would undoubtedly be referable thereto, and would not therefore constitute an act of part performance of a subsequent parol agreement to make title, that would prevent the operation of the statute of frauds. But there is no pretense that such was the fact. The payment of the special monthly rent charge was one of the stipulations of the general agreement, and consistent with it. It was part of the consideration which the complainant was induced to promise. It was considerably more than she was then paying for a suitable house, yet in the condition in which her mother was, it was not probable that her special care and attention would be long required; and the defendant’s advanced age made it appear probable that the duration of the rent paying period could not be long. The house cost $2,400; and the fact that complainant, considering her limited means, was willing to give up a suitable and cheaper home and assume the burden of the greater rent charge, as well as the onerous duty of taking care of her mother, is one of the circumstances surrounding the transaction which tends to raise the inference that she acted upon an agreement that she should have a complete title upon the defendant’s death.
There is some conflict in the evidence as regards the amount and character of the care and attention which the complainant gave to her mother in the performance of her obligation. That she rendered considerable service is clear, and there is nothing tending to show that the mother was not satisfied with it to the last moment of her life.
Upon the whole, we agree with the learned justice who ren*546dered the decree, that the weight of the evidence establishes the fact that complainant substantially and fairly complied with her undertaking.
Concurring in the conclusions both of law and fact, we must affirm the decree entered, with costs. It is so ordered.

Affirmed.

A motion for a rehearing was overruled June 13, 1905.